884 So. 2d 501 (2004)
Wayne RALEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D04-3085.
District Court of Appeal of Florida, Fifth District.
October 8, 2004.
Wayne Raley, Arcadia, Pro Se.
No appearance for Respondent.
MONACO, J.
Wayne Raley seeks a writ of habeas corpus for a belated appeal. Unfortunately, Mr. Raley's petition is not sworn with the necessary sufficiency. His unnotarized oath simply says, "I swear that the factual allegations set out in paragraphs 1-6 are true." While unquestionably section 92.525(2), Florida Statutes (2003), allows an unsworn oath to be used for these purposes, an oath not acknowledging that it is made subject to the laws governing perjury is insufficient. See Young v. State, 786 So. 2d 641 (Fla. 4th DCA 2001); Cf. Armey v. State, 880 So. 2d 1269 (Fla. 2d DCA Sept.1, 2004) (where motion was sworn under penalties of perjury). Accordingly, we deny the petition without prejudice to Mr. Raley to file a new petition containing a sufficient oath.
PETITION DENIED without prejudice.
GRIFFIN and THOMPSON, JJ., concur.